Citation Nr: 0935879	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for Osgood-Schlatter 
disease of the left knee before March 22, 2002, and a rating 
higher than 10 percent from March 22, 2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.W.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1986 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  While on 
appeal, in a rating decision in May 2009, the RO increased 
the rating to 10 percent, effective March 22, 2002.  

In September 2005, the Veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
April 2008, the case was remanded to afford the Veteran the 
opportunity for another hearing, which was subsequently held 
before the undersigned Veteran's Law Judge in July 2008.  
Transcripts of the hearings are in the file.  

In December 2005, in April 2008, and in August 2008, the 
Board remanded the claim for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

The record raises a claim for a total disability rating for 
compensation based on individual unemployability, which is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  

FINDING OF FACT

Before March 22, 2002, the service-connected Osgood-Schlatter 
disease of the left knee was manifested by degenerative 
changes by X-ray and flexion to 140 degrees and extension to 
0 degrees without subluxation or ligament instability or 
satisfactory painful motion; from March 2002, 2002, the 
service-connected Osgood-Schlatter disease of the left knee 
is manifested by degenerative changes by X-ray and flexion to 
140 degrees and extension limited to 5 degrees with 
satisfactory painful motion without subluxation or ligament 
instability. 

CONCLUSION OF LAW

Before March 22, 2002, the criteria for a compensable rating 
for Osgood-Schlatter disease of the left knee have not been 
met; and from March 22, 2002, the criteria for a rating 
higher than 10 percent for Osgood-Schlatter disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2001, February 2007, and 
in May 2007.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening has on employment.  

The Veteran was also notified that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency 
such as private medical records or with his authorization VA 
would obtain any non-Federal records on his behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable for the 
claim.  

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); 


of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of 
the claim); and of Vazquez-Flores v. Shinseki, No. 08-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) (evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment). 

To the extent that the VCAA notice pertaining to the 
effective date of a claim and for the degree of disability 
assignable came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  The timing error was 
cured by content-complying VCAA notice after which the claim 
was readjudicated as evidenced by the supplemental statements 
of the case, dated in October 2007 and in May 2009.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA medical records, 
private medical records, records from the Social Security 
Administration and afforded the Veteran VA examinations in 
March 2002, in March 2007, and in October 2008.  

In August 2009, the Veteran's representative argued that the 
Veteran's last VA examination in November 2008 was inadequate 
because the examiner did not use a goniometer to measure 
range of motion.  After reviewing the report of VA 
examination in November 2008, the VA examiner stated that 
range of motion was "measured," but the examiner did not 
state that he used a goniometer, but there is no regulatory 
requirement that the examiner state that a goniometer was 
used.  The representative's bare allegation that the examiner 
did not use a goniometer is an insufficient basis for a 
reexamination under 38 C.F.R. § 3.327 (a reexamination will 
be required if the evidence indicates a material change in 
the disability or that the rating may be incorrect). 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

Since the initial grant of service connection in 1989, 
Osgood-Schlatter disease of the left knee has been rated 
under Diagnostic Code 5257.  

The current claim for increase was received at the RO in 
March 2001. 

VA records in June 2001 show that the Veteran had normal 
flexion and extension of the left knee and X-rays revealed 
degenerative changes in the left knee.  In February 2002, the 
assessments were probable chondromalacia and minimal 
degenerative joint disease.  

On VA examination in March 2002, the Veteran complained of 
mild intermittent discomfort over the tibial tuberosity of 
the left knee and that he did not run, but he could walk and 
he could climb stairs.  It was noted that the Veteran was 
unemployed because he had been laid off.  On physical 
examination, there was no crepitus, heat, swelling, or 
deformity.  The medial and lateral collateral ligaments were 
intact without laxity.  Range of motion of the left knee was 
from 0 to 140 degrees.  The Veteran was able to go through 
multiple squats without any evidence of instability, 
incoordination, weakness or pain on range of motion.  There 
was no additional loss of range of motion.  

In the notice of disagreement, dated in March 2003, the 
Veteran stated he was in a lot of pain and was unemployed.  

On evaluation for left knee pain in June 2003 by a private 
physician, the Veteran complained of constant discomfort and 
occasional swelling that was aggravated by stairs, squatting, 
kneeling, and regular walking.  A single episode of 
"insecurity" in the knee was noted.  It was also noted that 
the Veteran was unemployed.  

On physical examination, the Veteran walked with a fairly 
normal gait, but he could not squat or kneel because of 
discomfort.  The left knee had a neutral tilt, tenderness 
beneath the patella, a positive grind test and a positive 
patellar inhibition test.  There was full motion and the knee 
was stable.  

Records of the Social Security Administration show that the 
Veteran has been receiving disability benefits since 2004 for 
a back disability, bilateral patellofemoral syndrome, 
fibromyalgia, chronic pain disorder, depression, and a 
history of Osgood-Schlatter disease of the left knee. 

In September 2005, the Veteran testified that he had left 
knee pain with physical activity and he had problems with 
stability when walking down a small incline.  

On VA examination in March 2007, the Veteran complained of 
daily knee pain with acute flare-ups three times per week.  
He did not wear a brace, but he did occasionally use a cane.  
It was noted that the Veteran was unemployed.  On physical 
examination, range of motion of the left knee was from 0 to 
140 degrees, which was done three times with no painful 
motion.  The ligaments were stable on valgus and varus 
stress.  The Veteran was able to squat to 30 degrees only 
twice due to left knee pain.  Active extension of the knee 
against resistance was painful.  The examiner indicated there 
was no additional loss of range of motion following repeated 
testing or during acute flares.  There was no fatigue, no 
impaired endurance, and no weakened movement.  The diagnosis 
was Osgood-Schlatter disease of the left knee with no 
limitation of motion.  The examiner concluded that the 
Osgood-Schlatter disease of the left knee caused pain, 
particularly with running and climbing stairs.  

VA records in April 2007 and in July 2007 show normal range 
of motion of the left knee.  In July 2007, there was normal 
stability. 

In July 2008, the Veteran testified that he had left knee 
pain, especially walking down stairs, and instability.  



On VA examination in November 2008, the Veteran complained of 
moderate and intermittent knee pain, weakness, and 
instability.  He denied locking or catching.  The Veteran 
could stand for sixty to ninety minutes, he could walk about 
1/4 to 1/2 mile without pain, but he could not run or climb 
stairs due to pain.  The activities of daily living were not 
impaired.  Veteran indicated that he was unemployed, but not 
because of his knee. 

On physical examination, range of motion was from 0 degrees 
of extension to 140 degrees of flexion, measured.  The medial 
collateral ligament and lateral collateral ligament were 
stable.  There was mildly increased pain with repetitive 
resisted motion with DeLuca-style testing done three times 
against resistance and mostly with extension.  There was mild 
easy fatigability to repetitive strength testing.  There was 
no gross incoordination.  The examiner commented that there 
was no clinical evidence of instability, subluxation or 
lateral instability of the knee and that there was an 
additional five degrees loss of extension.  Accompanying X-
rays shows mild degenerative changes.  

In a rating decision in May 2009, the RO assigned a 10 
percent rating based on degenerative changes by X-ray and 
satisfactory painful motion, effective from March 22, 2002, 
the date of a VA examination. 

Rating Criteria 

Osgood-Schlatter disease of the left knee is rated under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability of the knee.  Under Diagnostic Code 5257, the 
criteria for a 10 percent rating are either slight recurrent 
subluxation or slight lateral instability.  The criteria for 
a 20 percent rating are either moderate recurrent subluxation 
or moderate lateral instability.

Other applicable Diagnostic Codes are Diagnostic Codes 5003, 
5260, and Diagnostic Code 5261. 



Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.  Where 
limitation of motion of the specific joint involved is 
noncompensable, a rating of 10 percent is for application for 
each major joint, affected by limitation of motion confirmed 
by findings such as satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling and flexion limited to 30 degrees is 20 
percent disabling.  

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling.

Separate ratings may be assigned for limitation of flexion 
and extension.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is a factor to be considered.  
38 C.F.R. § 4.59.  

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

In VAOPGCPREC 9-98 (1998), the VA General Counsel clarified 
that when a veteran has a knee disability evaluated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.



A Rating before March 22, 2002 

The evidence shows that the Veteran complained that he had 
locking in his left knee and hyperextension when climbing 
stairs.  As the evidence does not show slight recurrent 
subluxation or lateral instability, a 10 percent rating was 
not warranted under Diagnostic Code 5257 before March 22, 
2002.  

As for range of motion of the left knee, the evidence shows 
that in June 2001 and February 2002, the Veteran had normal 
flexion and extension.  As flexion limited to 45 degrees was 
not shown, considering functional loss due to pain, weakness, 
excess fatigability, pain on movement, swelling, atrophy, or 
painful motion under 38 C.F.R. §§ 4.40, 4.45, and 4.59, a 
rating of 10 percent was not warranted under Diagnostic Code 
5260.  

As extension limited to 10 degrees was not shown, considering 
functional loss due to pain, weakness, excess fatigability, 
pain on movement, swelling, atrophy, or painful motion under 
38 C.F.R. §§ 4.40, 4.45, and 4.59, a rating of 10 percent was 
not warranted under Diagnostic Code 5260. 

As neither flexion nor extension was limited to a compensable 
degree, a rating of 10 percent may be assigned for 
degenerative changes by X-ray and satisfactory evidence of 
painful motion under Diagnostic Code 5003.  Although the 
Veteran complained of pain, there was no satisfactory 
evidence of painful motion of the left knee before March 22, 
2002.

As for the Veteran's testimony and the statements about knee 
pain and instability, the Board finds that the objective 
findings of record, namely, no evidence of painful motion or 
instability, are more probative, that is, of greater weight 
as to the level of knee impairment when compared to the 
Veteran's subjective complaints.  



As the criteria for a compensable rating under Diagnostic 
Code 5257 and the criterion for a separate rating under 
either Diagnostic Codes 5260, 5261, or 5003 had not been 
demonstrated, the preponderance of the evidence is against 
the claim for a compensable rating before March 22, 2002, and 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

A Rating from March 22, 2002 

Although the Veteran testified about knee instability, 
instability was not found on VA examination in March 2002, on 
evaluation by a private physician in June 2003, on VA records 
in July 2007, or on VA examination in October 2008 as the 
examiner reported that there was no clinical evidence of 
subluxation or lateral instability.  

The Board finds that the lack of objective evidence of 
recurrent subluxation or lateral instability is more 
probative, that is, of greater weight as to the level of knee 
impairment when compared to the Veteran's subjective 
complaints.  As the evidence does not show either slight or 
moderate recurrent subluxation or slight or moderate lateral 
instability, the criteria for either a separate 10 percent 
rating or a 20 percent under Diagnostic Code 5257 since March 
22, 2002, have not been met.  

As for range of motion of the left knee, flexion was to 140 
degrees as evidenced by VA and private records in June 2003, 
in April 2007, in July 2007, and on VA examinations in March 
2002, in March 2007, and in October 2008.  As flexion limited 
to 45 degrees is not shown, considering functional loss due 
to pain, weakness, excess fatigability, pain on movement, 
swelling, atrophy, or painful motion under 38 C.F.R. §§ 4.40, 
4.45, and 4.59, a rating 10 percent is not warranted under 
Diagnostic Code 5260.  



As for extension, extension was to 0 degrees or normal as 
evidenced by VA and private records in June 2003, in April 
2007, in July 2007, and on VA examinations in March 2002 and 
in March 2007.  In October 2008, extension was limited to 5 
degrees.  As extension limited to 10 degrees is not shown, 
considering functional loss due to pain, weakness, excess 
fatigability, pain on movement, swelling, atrophy, or painful 
motion under 38 C.F.R. §§ 4.40, 4.45, and 4.59, a rating 10 
percent is not warranted under Diagnostic Code 5261. 

As neither recurrent subluxation, lateral instability, 
flexion, or extension is limited to a compensable degree, and 
as the current 10 percent rating is assigned on the basis of 
degenerative changes by X-ray and satisfactory evidence of 
painful motion under Diagnostic Code 5003, for which there is 
higher rating, the preponderance of the evidence is against 
the claim for a rating higher than 10 percent from March 22, 
2002, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Extraschedular

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and do provide for a higher rating for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A compensable rating before March 22, 2002, and rating higher 
than 10 percent from March 22, 2002, for Osgood-Schlatter 
disease of the left knee is denied.  


REMAND

In July 2008, the Veteran testified that his disability 
benefits from the Social Security Administration were based 
in part on his service-connected left knee disability.  A 
claim of unemployability expressly raised by the Veteran or 
reasonably raised by the record is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for a total 
disability rating for compensation based 
on individual unemployability, including 
consideration of an extrashedular rating.  
If the benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


